DETAILED ACTION

Receipt is acknowledged of applicant’s argument(s)/remark(s) filed on January 26, 2022, claims 1-9 and 11-22 are pending and an action on the merits is as follows.	
	Applicant's arguments with respect to amended claims have been fully considered but are moot in view of a new ground(s) of rejection. Applicant had amended claims 1, 2, 4, 11-12, 14, 16, 17, 19, and 21-22 and added claims 23-31.
         Previously, claim 10 had been canceled. 
  
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

 

Claim 30 is rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  The invention fails to disclose (i) wherein the at least one of the at least one parameter stored in the at least one of the memory … is indexed …, (ii) … instructions to determine, prior to re-calibrating the vehicle-equipped detachable sensor, an existence and a useability of the at least one of the at least one parameter stored in the at least one of the memory … ( added remarks) and (ii) its critical roles with respect to the scope of the invention.  
Applicant had cited paragraphs 57-60 of the original filed specification to provide specification support for the amendment; however, the cited sections do not describe the new added limitation for clam 30. Applicants may consider using terms clearly disclose within the specification. 

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “wherein the at least one of the at least one parameter stored in the at least one of the memory  … is indexed …,” and “… instructions to determine, prior to re-calibrating the vehicle-equipped detachable sensor, an existence and a useability of the at least one of the at least one parameter stored in the at least one of the memory …” ( added remarks)  must be shown or the feature(s) canceled from the amended claim 30.  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-7, 9, 11-20 and 23-30 are rejected under 35 U.S.C. 103 as being unpatentable over Max et al. (Pub No.: US 2016/0125250 A1 A1) in view of Shin et al. (Patent No.: 2015/0156898 A1) and further in view of Maguire et al. (Pub. No.: US 2016/0104284 A1).

Regarding claims 1, 6-7, 9, 11, and 16, Max et al. disclose an apparatus and method for connecting a mobile device to detect object in a surrounding environment of a vehicle, comprising: 
	a vehicle-equipped detachable sensor (e.g., a mobile camera 3  can be attached to arbitrary sites inside or outside the vehicle in such a manner that the camera can move; wherein the mobile camera comprises processor device 10 and storage device 13 – claim 6 limitation) configured to sense a portion of an environment around an automotive vehicle (e.g., said camera configured to (i) detect movement of traffic in the vicinity, for instance vehicles, (ii) detect object in a surrounding environment in darkness, (iii) identify traffic signal / traffic light, (iv) identify vehicle lane deviation, (v) determine whether the driver is becoming tired) and configured to communicate with a mobile device (e.g., the mobile camera 3 is connected by way of the interface 18 to a mobile device 20; wherein the interface 18 can be WLAN / Bluetooth connection – claim 7 limitation) , the vehicle- equipped detachable sensor structured to be detached from the automotive vehicle (e.g., the mobile camera 3  can be attached to arbitrary sites inside or outside the vehicle) (see par. 16, 21, 43, 45-46, 60, 64-66; Figure 2). 

	 
one or more processors (e.g., processor device(s) (15 and 16) – claim 9 limitation) (see par. 41, 46, 103-105 and Figure 2);
 a memory communicably coupled to the one or more processors and storing (e.g., storage device 12 on the processing device 9 ( claim 16 limitation: non-transitory computer medium); wherein the processing device 9 is embodied so as to implement an application program ("App"), the application program being located in the storage device 12 on the processor device 15) (par. 41): 
a monitoring module (e.g., processor device(s) (15 and 16)) including instructions (e.g., said application program) that when executed by the one or more processors cause the one or more processors to acquire data from the vehicle-equipped detachable sensor of an environment around (e.g., (i) movement of traffic in the vicinity, for instance vehicles, (ii) detect object in a surrounding environment in darkness, for instance, building and living creature, (iii) identify traffic signal / traffic light, (iii) identify vehicle lane deviation, (v) determine whether the driver is becoming tired) (see par. 60, 64-66, 25; Figure 2);  
an identification module (e.g., processor device(s) (15 and 16)) including instructions (e.g., said application program) that when executed by the one or more processors cause the one or more processors to identify, from the acquired data, an object based on a selected object type received from the mobile device (e.g., said mobile device configured to receive information from a driver to control the mobile camera device via said application program; for instance, input to (i) detect movement of traffic in the vicinity, for instance vehicles, (ii) detect object in a surrounding environment in darkness, for instance, building and living creature, (ii) identify traffic signal / traffic light, and (iii) others ) (see abstract, par. 50, 60, 64-66, 25); and 
a notification module (e.g., processor device(s) (15 and 16)) including instructions (e.g., said application program) that when executed by the one or more processors cause the one or more processors to output, in response to a determination of an identification of the object from the data, at least one notification signal to the mobile device (e.g., the mobile device 20 can be further fitted with an interface 18 with which transmit and receive data for displaying detected information; for instance, (i) object in a surrounding environment in darkness, (ii) traffic signal / traffic light, and (iii) others) (see par. 41, 48). 
However, Max et al. does not specifically disclose (1) the vehicle- equipped detachable sensor mounted to a non-automotive entity, and (2) acquire data from the non-automotive entity when the vehicle- equipped detachable sensor is mounted to the non-automotive entity (added remark(s)).
However, Shin et al. teach a mobile terminal comprising a demounted camera module 200 configured to send capture image to the mobile terminal when it is installed on a helmet (e.g., non-automotive entity) of a user riding a bicycle. The user can check surrounding situation via the mobile terminal held to the handle of the bicycle and understand risk element that the safe riding may be possible. Furthermore, the mobile terminal and demounted camera can be used on a vehicle (see par. 77, 64, 180-188 and Figures 1-3, 15A-15C and 16A-16B).
As Max et al. disclose a mobile device configured to display detected information from a mobile camera and given the teaching of Shin et al., it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to implement Max et al.’s invention within a helmet (e.g., non-automotive entity) of a user riding a bicycle for displaying detected information (e.g., (i) movement of traffic in the vicinity - for instance,  vehicles, (ii) object in a surrounding environment in darkness – for instance, building and living creature, (iii) traffic signal / traffic light, and (iv) others) and provide a safe riding information.       
The modification would enhance an apparatus and method for connecting a mobile device with a demounted camera installed in a helmet of a user riding a bicycle for detecting object in a surrounding environment via a camera and provide a safe riding information to the user.  

However, Max et al.’s invention, as modified by Shin et al., fails to disclose a calibration module including instructions that when executed by the one or more processors cause the one or more processors to calibrate the vehicle-equipped detachable sensor when the vehicle-equipped detachable sensor is mounted to the non-automotive entity, wherein the vehicle- equipped detachable sensor is calibrated so that the data are representative of the environment around the non-automotive entity.

However, Maguire et al. teach a calibration parameter model 110 / 212 for a camera 100 / 202 to correct image data; wherein the calibration parameter model is calculated by an external calibrated server – e.g., mobile device – based on threshold number of training images. Figure 2 depicts a portable camera enable device 202 configure to obtain image environment context (see par. 18-19, 23, 28, 30-31 and Figures 1-2). 
As Max et al. reference, modified by Shin et al., teach an apparatus and method for connecting a mobile device with a user helmet for detecting object in a surrounding environment via a camera and providing a safe riding information to the user and given the teaching of Maguire et al. it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to further modify Max et al.’s invention to incorporate a calibration parameter model for a camera to correct image data based on threshold number of training images via a mobile device.
The modification would enhance an apparatus and method for connecting a mobile device with a demounted camera installed in a helmet of a user riding a bicycle, correcting / calibrating a camera based on threshold number of training images, detecting object in a surrounding environment via a camera and provide a safe riding information to the user.  

Regarding claims 2, 4-5, 12, 14-15, 17 and 19-20, Max et al. disclose an apparatus and method for connecting a mobile device detecting object in a surrounding environment further comprising a tracking module (e.g., processor device(s) (15 and 16)), the tracking module including instructions (e.g., said application program) that when executed by the one or more processors cause the one or more processors to determine tracking information about the object (e.g., (i) movement of traffic in the vicinity, for instance vehicles, (ii) detect object in a surrounding environment in darkness, for instance, building and living creature – which can include distance to the user / driver (claim 5 limitation), (iii) identify traffic signal / traffic light, (iv) identify vehicle lane deviation, and (v) others; wherein these information can be displayed to a user via the mobile device – claim 4 limitation) that has been identified based at least in part on one or more of a classification of the object and the data (e.g., vehicles, building, living creature and traffic light can be a type of object classification ) (see par. 60-61, 64-66, 25).

Regarding claims 3, 13 and 18, Max et al. disclose an apparatus and method for connecting a mobile device detecting object in a surrounding environment wherein the tracking information (e.g., processor device(s) (15 and 16)) includes at least one of a position of the object, a velocity of the object, an elevation of the object, a current trajectory of the object, and a predicted trajectory of the object (e.g., as the mobile device / mobile camera  can detect (i) the movement of traffic in the vicinity, for instance vehicles, (ii) object in a surrounding environment in darkness, for instance, building and living creature, (iii) identify traffic signal / traffic light, and (iv) others, it is understood that their position / speed can be determined) (see par. 60-61, 64-66, 25).

Regarding claims 23-26, Max et al.’s invention, as modified by Shin et al., fails to specifically disclose (i) wherein the instructions to calibrate the vehicle-equipped detachable sensor include instructions to calibrate the vehicle-equipped {01264496 2}U.S. Application No.16/128,796Page 7 of 11Response to the Office Action mailed October 28, 2021Dated: January 26, 2022detachable sensor based on at least one parameter associated with a mounting location, on the non-automotive entity, of the vehicle-equipped detachable sensor (claim 23), (ii) wherein the at least one parameter comprises at least one of a height above a ground of the mounting location, a measure of a distance between the mounting location and a known object, an orientation of the vehicle- equipped detachable sensor with respect to the non-automotive entity, a mounting angle with respect to a longitudinal axis of the non-automotive entity, a mounting angle with respect to a lateral axis of the non-automotive entity, or a mounting angle with respect to the ground (claim 24), and (iii) wherein the vehicle-equipped detachable sensor is configured to determine automatically at least one of the at least one parameter (claim 25), and (iv) wherein the instructions to calibrate the vehicle-equipped detachable sensor include instructions to receive information, from a sensor of the mobile device, the information being relevant to a determination of at least one of the at least one parameter (claim 26).
  
However, Maguire et al. teach a calibration parameter model 110 / 212 for a camera 100 / 202 to correct image data via an external calibrated server – e.g., mobile device – based at least one of focus distance (claim 22/ 23 limitation: at least one parameter / distance between the mounting location and a known object) and camera orientation (claim 22 / 23 limitation: at least one parameter / an orientation of the vehicle- equipped detachable sensor) from a received threshold number of training images; wherein the at least one of focus distance and camera orientation of the training images are determined automatically and sent to the external calibrated server (e.g., claim 25) (see par. 22-23, 15, 18-19 and Figures 1-2). 
Furthermore, Max et al.’s invention, as modified by Shin et al., teach a mobile terminal comprising a demounted camera module 200 configured to send capture image to the mobile terminal when it is installed on a helmet of a user riding a bicycle; wherein gyrosensor signals are received to determine a displacement difference between the mobile terminal and demounted camera in the direction of X, Y, and Z axes (e.g., claim 26: receive information from a sensor of the mobile device) to control the switch over to a mobile terminal mode form a camera mode based on the result determination  – see Shin et al.’s par. 239 and 242. 
As Max et al. reference, modified by Shin et al., teach an apparatus and method for connecting a mobile device with a user helmet for detecting object in a surrounding environment via a camera and receiving gyrosensor signals to determine a displacement difference between the mobile terminal and demounted camera and given the teaching of Maguire et al. it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to further modify Max et al.’s invention to incorporate a calibration parameter model for a camera to correct image data based at least one of focus distance and camera orientation from a received threshold number of training images; wherein the at least one of focus distance and camera orientation of the training images are determined automatically and sent to the external calibrated server.
The modification would enhance an apparatus and method for connecting a mobile device with a demounted camera installed in a helmet of a user riding a bicycle, correcting / calibrating a camera based at least one of automatically determined focus distance and camera orientation from a received threshold number of training images, detecting object in a surrounding environment via a camera and provide a safe riding information to the user. 

Regarding claims 27-30, Max et al.’s invention, as modified by Shin et al., fails to specifically disclose (i) wherein the instructions to calibrate the vehicle-equipped detachable sensor include instructions to receive the data (claim 27), (ii) wherein the instructions to calibrate the vehicle-equipped detachable sensor include instructions to cause the one or more processors to acquire new data from the vehicle-equipped detachable sensor of the environment around the non-automotive entity (claim 28), (iii) wherein the instructions to cause the one or more processors to acquire the new data include instructions to cause, in response to a {01264496 2}U.S. Application No.16/128,796Page 8 of 11Response to the Office Action mailed October 28, 2021Dated: January 26, 2022change in the measure of the distance between the mounting location and the known object, the one or more processors to acquire the new data (claim 29), and (iv) wherein the instructions to calibrate the vehicle-equipped detachable sensor include instructions to cause at least one of the at least one parameter to be stored in at least one of a memory of the mobile device or a memory of the vehicle-equipped detachable sensor (claim 30).
 However, Maguire et al. teach an external calibrated server (e.g., mobile device) configured to receive threshold number of training images from a camera enable device (claim 27: … instructions to receive the data) to determine a camera output adjustment / calibration; wherein at least one of focus distance and camera orientation of the training images are stored in the training image database 208 (claim 30: … cause at least one of the at least one parameter to be stored in at least one of a memory) (see abstract, par. 15 and 20, 28, 32, 41). Furthermore, the calibration server receives training image overtime from the camera-enabled device while the camera enable device is used in a region and its focus distance change to determine whether the calibration parameter model had improved in accuracy (claims 28 / 29: to acquire the new data include instructions to cause, in response to a {01264496 2}U.S. Application No.16/128,796Page 8 of 11Response to the Office Action mailed October 28, 2021Dated: January 26, 2022change in the measure of the distance between the mounting location and the known object) (see par. 32 and 46 and Figures 1-3).
  
As Max et al. reference, modified by Shin et al., teach an apparatus and method for connecting a mobile device with a user helmet for detecting object in a surrounding environment via a camera and given the teaching of Maguire et al. it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to further modify Max et al.’s invention to incorporate a mechanism / process for receiving overtime training images from a camera enable device to determine a camera output adjustment / calibration and its accuracy improvement and storing at least one of focus distance and camera orientation of the training images within a training image database. 
The modification would enhance an apparatus and method for connecting a mobile device with a demounted camera installed in a helmet of a user riding a bicycle, receiving overtime training images from the camera to determine the camera output adjustment / calibration and its accuracy improvement, storing at least one of focus distance and camera orientation of the training images within a training image database, detecting object in a surrounding environment and provide a safe riding information to the user. 

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Max et al. (Pub No.: US 2016/0125250 A1 A1) further in view of Maguire et al. (Pub. No.: US 2016/0104284 A1), as applied to claims above, and furthermore in view of Zhang (Pub No.: US 2017/0347735 A1).
Regarding claim 8, invention, Max et al.’s invention, as further modified by Maguire et al., fails to disclose wherein the vehicle-equipped detachable sensor is configured to communicate with the mobile device through the non-automotive entity.
However, Zhang teaches a helmet (e.g., non-automotive entity) comprising a camera 2 configured to transmit recorded data to a mobile terminal via the helmet’s wireless communication module for providing real time information of the surrounding environment (see par. 21, 24, 26, 8, Figures 1-2 and 5).
Given the teaching of Zhang, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to furthermore modify Max et al.’s invention to incorporate, within the helmet of a user riding a bicycle, a wireless communication module within the helmet for transmitting recorded data to a mobile terminal to providing real time information of the surrounding environment.   
  The modification would enhance an apparatus and method for connecting a mobile device with a demounted camera installed in a helmet of a user riding a bicycle, correcting / calibrating a camera based on threshold number of training images, detecting object in a surrounding environment via a camera and providing real time information of the surrounding environment to the user.   

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Max et al. (Pub No.: US 2016/0125250 A1 A1) further in view of Maguire et al. (Pub. No.: US 2016/0104284 A1), as applied to claims above, and furthermore in view of Deyaf et al (Patent No.: US 9,950,685 B1).
Regarding claim 21, Max et al.’s invention, as further modified by Maguire et al., fails to disclose wherein the vehicle-equipped detachable sensor is at least one of a LIDAR, sonar, or radar sensor.
However, Deyaf et al. teach an intrusion detection and warning system comprising a removable and re-attachable LIDAR unit 110 configured to detect any person, car, animal, or any type of object that enters within the detection range and provide an alarm sound to a user (see abstract, col. 7 lines 13-18, col. 7, lines 28-31; Figures 1-2).
 Given the teaching of Deyaf et al., it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to furthermore modify Max et al.’s invention to incorporate, within the apparatus and method for connecting a mobile device to detect object in a surrounding environment, a removable and re-attachable LIDAR configured to detect any person, car, animal, or any type of object that enters within a detection range and provide an alarm sound to a user.   
The modification would enhance an apparatus and method for connecting a removable and re-attachable Lidar with a user equipment / vehicle and detecting any person, car, animal, or any type of object that enters within a detection range and provide an alarm sound to the user.   

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Max et al. (Pub No.: US 2016/0125250 A1 A1) further in view of Maguire et al. (Pub. No.: US 2016/0104284 A1), as applied to claims above, and furthermore in view of Satzoda et al. (Pub. No.: US 2018/0365888 A1).
Regarding claim 22, Max et al.’s invention, as further modified by Maguire et al., fails to disclose wherein the identification module includes instructions to identify the object by comparing features stored in an object classification database with the data from the vehicle-equipped detachable sensors to classify the object as being the selected object type.
However, Satzoda et al. teach a vehicle system and method configured to determine object pose and class (e.g., human, vehicle, landmark, dog, etc. – limitation: selected object type) by using a classifier and sensor data (e.g., stereocamera data, LIDAR data, radar data, etc. ); wherein the feature(s) of the object is compared to feature database for generating a digital environment reconstruction (see abstract, par. 64, 65-66, 69, 60, 25-27 and  Figures 1 and 8-9).
 Given the teaching of Satzoda et al., it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to furthermore modify Max et al.’s invention to incorporate, within the apparatus and method for connecting a mobile device to detect object in a surrounding environment, a mechanism / process for determining object pose and class (e.g., human, vehicle, landmark, dog, etc.) by using a classifier and sensor data to generate a digital environment reconstruction. 
The modification would enhance an apparatus and method for connecting a mobile device with a demounted camera installed in a helmet of a user riding a bicycle, correcting / calibrating a camera based on threshold number of training images, detecting object in a surrounding environment via a camera and determining object pose and class by using a classifier and sensor data to generate a digital environment reconstruction.
  
Response to Argument

Applicant’s arguments filed on January 26, 2022, with respect to the rejections of claims as cited on the Office Action mailed on October 28, 2021, have been fully considered but are not persuasive. 
Regarding applicant’s arguments with respect to the amendment of the claims,     applicant is kindly invited to consider the above Office Action to view the new ground of rejection.  

Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jorge O. Peche whose telephone number is (571)270-1339.  The examiner can normally be reached on Monday-Friday 8:30 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoi H. Tran can be reached on 571 272 6919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/J.O.P/Examiner, Art Unit 3664                                                                                                                                                                                                        /KHOI H TRAN/Supervisory Patent Examiner, Art Unit 3664